Electronically Filed
                                                         Supreme Court
                                                         SCWC-11-0000393
                                                         13-JUN-2013
                                                         02:55 PM
                           SCWC-11-0000393

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


        STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                                  vs.
       STANLEY S.L. KONG, Petitioner/Defendant-Appellant.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-11-0000393; CR. NO. 09-1-0683(2))

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
      (By: Recktenwald, C.J., Nakayama, and McKenna, JJ.,
       and Circuit Judge Ayabe, in place of Pollack, J.,
         recused, with Acoba, J., dissenting separately)

          Petitioner/Defendant-Appellant Stanley S.L. Kong’s

application for writ of certiorari filed on April 29, 2013, is

hereby accepted.

          IT IS FURTHER ORDERED that no oral argument will be

heard in this case.    Any party may, within ten days and pursuant

to Rule 34(c) of the Hawai#i Rules of Appellate Procedure, move

for retention of oral argument.

          DATED:   Honolulu, Hawai#i, June 13, 2013.

Samuel G. MacRoberts
for petitioner                 /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Bert I. Ayabe